       Case 19-04688-CL7                  Filed 03/03/20         Entered 03/03/20 16:24:45            Doc 181         Pg. 1 of 2




CSD 1001A [07/01/18]                                                                                 March 3, 2020
Name, Address, Telephone No. & I.D. No.

 SULLIVAN HILL REZ & ENGEL, APLC
  James P. Hill, SBN 90478 I Gary B. Rudolph, SBN 101921
 600 B Street, Suite 1700, San Diego, California 92101
 Telephone: (619) 233-4100 I Fax Number: (619) 231-4372
 Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee



              UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                 325 West F Street, San Diego, California 92101-6991

 In Re INTEGRATEDMARKETING.COM dba RONI HICKS &
 ASSOCIATES                                                                       BANKRUPTCY NO.     19-04688-CL7
                                                                                  Date of Hearing: N/A
                                                                                  Time of Hearing: N/A
                                                                        Debtor.   Name of Judge: Hon. Christopher B. Latham


                                                                       ORDER
      GRANTING AMENDED EX PARTE APPLICATION OF RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE,                                          jrm
                        TO EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS

          The court orders as set forth on the continuation pages attached and numbered i through i with exhibits, if any, for

 a total of 2, pages. Motion/Application Docket Entry No. 172.

 II

 II

 II

 II

 II

 II

 II

             March 3, 2020
 DATED:

                                                                             Judge, United States Bankruptcy Court
        Case 19-04688-CL7            Filed 03/03/20       Entered 03/03/20 16:24:45             Doc 181        Pg. 2 of 2


 CSD 1001A [07/01/18]                                                                                           Page 2 of 2

 ORDER GRANTING AMENDED EX PARTE APPLICATION OF RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE,                                      jrm
 TO EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS
 DEBTOR: INTEGRATEDMARKETING.COM dba RONI HICKS & ASSOCIATES     CASE NO: 19-04688-CL7                                          jrm


  The Court having reviewed the Ex Parte Application of Ronald E. Stadtmueller, Chapter 7 Trustee, to Employ Stephen
  C. Jones, as Expert Witness ("Ex Parte Application") in the above-entitled case, notice being proper and good cause
  appearing therefor,

  1. Pursuant to 11 U.S.C. §327(a) the Trustee's Ex Parte Application to Employ Stephen C. Jones as Expert Witness to
  perform the services and on the terms outlined in the Ex Parte Application is approved effective December 10, 2019 and
  the Trustee is authorized to employ Stephen C. Jones.

  2. The requirement for a retainer agreement between the Trustee and Stephen C. Jones pursuant to LBR 2014-1(d) is
  waived.

  3. At the conclusion of his service, Jones will present a final fee application, upon notice to creditors and parties in
  interest, for approval of all fees and costs he incurred. No cash collateral of First American Bank will be used to pay
  Jones without the bank's consent and a court order.

  4. No fees or costs will be paid to Stephen C. Jones without prior court order.

  IT IS SO ORDERED.




  APPROVED AS TO FORM AND CONTENT
  Office of United States Trustee


  By:   /s/ Leslie Skorheim
        Leslie Skorheim, Trial Attorney




CSD 1001A




                                                                              Signed by Judge Christopher B. Latham March 3, 2020
